Citation Nr: 0126412	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  01-02 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to a rating higher than 10 percent for lumbar 
strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1946 to March 
1948, and from September 1948 to February 1967.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2000 RO decision which denied the veteran's 
claim for an increase in a 10 percent rating for lumbar 
strain.


FINDING OF FACT

The veteran's service-connected lumbar strain is manifested 
by pain upon motion and a moderate degree of limitation of 
motion of the lumbar spine.


CONCLUSION OF LAW

The criteria for a rating of 20 percent for lumbar strain 
have been met.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from August 1946 to March 
1948, and from September 1948 to February 1967.  His service 
medical records indicate that he was treated for  low back 
strain on several occasions.

The RO granted service connection for lumbar strain in March 
1971, assigning a disability rating of 10 percent.  That 
evaluation has been confirmed over the years.

The file shows the veteran has a number of significant non-
service-connected ailments including polyarteritis nodosa, 
cardiovascular disease, diabetes mellitus, and multiple 
myeloma.

The veteran filed his current claim for an increased rating 
for lumbar strain in March 2000.

In August 2000, the veteran was given a VA spine examination.  
A history of lumbar strain was noted.  It was also noted that 
history was significant for diabetes mellitus, polyarteritis 
nodosa, and multiple myeloma.  The veteran related that he 
had difficulty with bending or lifting, and described 
episodes of pain in his left leg to above the level of his 
knee, as well as numbness and tingling in his lower left leg 
and foot.  Upon physical examination, the examiner found the 
veteran was able to walk about the room without apparent 
difficulty, and was able to stand erect.  There was no spasm 
or tenderness noted.  On range of motion testing, the low 
back had 70 degrees of flexion, 15 degrees of extension, and 
15 degrees of right and left lateral bending.  The examiner 
indicated the presence of pain on motion.  Neurological 
evaluation indicated that the veteran had a muscle strength 
of 5/5 in his lower extremities.  He performed a satisfactory 
heel and toe walk, and demonstrated a fair ability to squat 
and rise again.  His reflexes were intact at the knees, and 
ankle jerks were trace bilaterally.  He had hypersensitivity 
to pinprick over his left lower extremity, and was moderately 
positive bilaterally for back pain upon performing a sitting 
straight-leg raise test.  The examiner's impression was 
service-connected lumbar strain.  The doctor commented that 
the veteran had pain on his range of motion testing, which 
could further limit his functional ability during flare-ups 
or with increased use, although it was not feasible to 
attempt to express this in terms of additional limitation of 
motion, as such could not be determined with any degree of 
medical certainty.  A computerized tomography (CT) scan from 
a week prior to the veteran's examination revealed advanced 
degenerative changes and motor level disc bulges in the 
veteran's back.

In August 2000, the RO denied the veteran's claim for an 
increased rating for his lumbar strain.

Analysis

The veteran seeks a rating higher than 10 percent for his 
lumbar strain.  The file shows that through correspondence, 
the rating decision, and the statement of the case, the 
veteran has been notified of evidence necessary to 
substantiate his claim.  Relevant medical records have been 
obtained and a VA examination has been given.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001) (Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000)); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Lumbar strain is rated 10 percent when there is 
characteristic pain on motion.  A 20 percent rating is 
assigned when there is muscle spasm on extreme forward 
bending, and unilateral loss of lateral spine motion in the 
standing position.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

Limitation of motion of the lumbar spine is rated 10 percent 
when slight, 20 percent when moderate, and 40 percent when 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

Medical evidence from the veteran's August 2000 VA 
examination indicates that he was able to walk and stand 
erect without difficulty, and had no spasm or tenderness 
noted.  He had low back range of motion of 70 degrees of 
flexion, 15 degrees of extension, and 15 degrees of right and 
left lateral bending.  His muscle strength was normal.  The 
examiner noted that the veteran had pain upon motion, and 
would have additional limitation of motion due to pain on use 
and during flare-ups, although this additional limitation 
could not be feasibly quantified.

The examination does not show the presence of muscle spasm on 
extreme forward bending or unilateral loss of lateral spine 
motion in the standing position, as required for a 20 percent 
rating under Diagnostic Code 5295 for lumosacral strain.

The examination showed between slight and moderate overall 
limitation of motion of the lumbar spine.  Taking into 
account evidence of painful motion of the low back, and at 
least some projected additional limited motion due to pain on 
use and during flare-ups, the Board concludes that overall 
the veteran has moderate limitation of motion of the lumbar 
spine, and such supports a 20 percent rating under Diagnostic 
Code 5292.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet.App. 2002 (1995).  Even taking into account the effects 
of pain, there is no credible evidence of severe limitation 
of motion of the lumbar spine, as required for an even higher 
rating of 40 percent under Code 5292.

In sum, the Board finds that a higher rating of 20 percent is 
warranted for the veteran's lumbar strain.  The benefit-of-
the-doubt rule, 38 U.S.C.A. § 5107(b), has been considered in 
making this decision.


ORDER

An increased 20 percent rating for lumbar strain is granted.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

